IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-41246
                          Summary Calendar


                           VINCENT LILLY,

                                               Plaintiff-Appellant,

                               versus

   GLENDA ADAMS, Eastern Region Director; LYNN AVANT, Facility
  Practice Manager; CLARENCE THOMAS, Medical Doctor/Director;
                        LLOYD AUSCHBERGE,

                                              Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:01-CV-348
                       --------------------
                          March 21, 2003

Before DAVIS, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:1

     Vincent Lilly, Texas prisoner # 467486, appeals the

dismissal of his pro se, in forma pauperis, complaint filed

pursuant to 42 U.S.C. § 1983 against Dr. Glenda Adams, Dr.

Clarence Thomas, Dr. Lynn Avant, and physician’s assistant Lloyd

Auschberge.    The complaint alleged that the defendants acted with

deliberate indifference to Lilly’s medical needs and deprived him

of proper medical treatment in violation of the Eighth Amendment.

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
The district court dismissed the complaint as frivolous pursuant

to 28 U.S.C. § 1915, and denied Lilly’s FED. R. CIV. P. 59(e)

motion to alter or amend the judgment.

     Lilly contends that Thomas and Auschberge provided him with

inadequate dosages of prednisone to treat his sarcoidosis and

that he suffered ill effects as a result, but a prisoner’s

disagreement with prison officials regarding medical treatment

does not give rise to a 42 U.S.C. § 1983 cause of action; nor

does unsuccessful medical treatment.     Varnado v. Lynaugh, 920

F.2d 320, 321 (5th Cir. 1991).   Lilly does not argue that the

district court erred in rejecting his other arguments; he

therefore has abandoned them.    See Brinkmann v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     This appeal is without arguable merit and is thus frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.    5TH CIR.

R. 42.2.

     The district court’s dismissal and this court’s dismissal

count as two strikes for purposes of 28 U.S.C. § 1915(g).       See

generally Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir.

1996).   Lilly is WARNED that if he accumulates three strikes he

may not proceed in forma pauperis in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.     See 28

U.S.C. § 1915(g).

                                 2
APPEAL DISMISSED; SANCTIONS WARNING ISSUED.




                           3